                                          Case 3:20-cv-03368-MMC Document 53 Filed 08/25/20 Page 1 of 4




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MICHAEL GEARY WILSON,                          Case No. 20-cv-03368-MMC
                                  8                    Plaintiff,
                                                                                        ORDER OF DISMISSAL
                                  9               v.

                                  10     MOUNT DIABLO UNIFIED SCHOOL
                                         DISTRICT/SPECIAL EDUCATION
                                  11     LOCAL PLAN AREA (DIABLO), et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Before the Court is plaintiff Michael Geary Wilson’s “Incomplete & Incorrect First

                                  15   Amended & Supplemented Complaint for Injunctive Relief, Setting Aside Orders &

                                  16   Judgments, Damages, and Other Relief (FAC),” filed August 21, 2020, which filing the

                                  17   Court construes as plaintiff’s First Amended Complaint (“FAC”).1

                                  18          Where, as here, a party proceeds in forma pauperis, the district court must dismiss

                                  19   the complaint pursuant to 28 U.S.C. § 1915(e)(2), if such plaintiff “fails to state a claim on

                                  20   which relief may be granted” or the action is “frivolous and malicious.” See 28 U.S.C.

                                  21   § 1915(e)(2)(B). The Court thus turns to the question of whether the complaint “state[s] a

                                  22   claim on which relief may be granted.” See id.

                                  23          By order filed July 14, 2020, the Court dismissed plaintiff’s initial complaint, which

                                  24

                                  25          1
                                                 On August 24, 2020, plaintiff filed a document titled “More Complete & More
                                  26   Correct First Amended & Supplemented Complaint for Injunctive Relief, Setting Aside
                                       Orders & Judgments, Damages, and Other Relief (FAC).” Said document, which was
                                  27   filed after the deadline to amend (see Order, filed August 11, 2020, at 1:22 (extending
                                       deadline to August 21, 2020), suffers from the same deficiencies as those discussed
                                  28   below with regard to plaintiff’s FAC.
                                          Case 3:20-cv-03368-MMC Document 53 Filed 08/25/20 Page 2 of 4




                                  1    comprised 198 pages of text, asserted twenty-seven Claims for Relief, and named 122

                                  2    defendants, on the ground said pleading violated Rule 8 of the Federal Rules of Civil

                                  3    Procedure. In particular, the Court found the complaint was needlessly long, consisted of

                                  4    verbose and confusing allegations, and failed to sufficiently identify the alleged acts or

                                  5    omissions on which any particular defendant’s alleged liability was predicated. See Fed.

                                  6    R. Civ. P. 8(a)(2) (requiring “a short and plain statement of the claim showing that the

                                  7    pleader is entitled to relief”); Fed. R. Civ. P. 8(d)(1) (requiring allegations to be “simple,

                                  8    concise, and direct”); see also McHenry v. Renne, 84 F.3d 1172, 1180 (9th Cir.1996)

                                  9    (holding complaint violates Rule 8 where it lacks “simplicity, conciseness and clarity as to

                                  10   whom [a plaintiff is] suing for what wrongs”).

                                  11          In said order, plaintiff was afforded leave to amend “to present a short, simple,

                                  12   concise, and direct statement respecting the alleged wrongdoing of each defendant” (see
Northern District of California
 United States District Court




                                  13   Order, filed July 14, 2020, at 4:6-7 (quoting Schmidt v. Hermann, 614 F.2d 1221, 1223

                                  14   (9th Cir. 1980) (internal alteration omitted)) and was informed that “any such amended

                                  15   complaint must ‘state clearly how each and every defendant violated plaintiff’s legal

                                  16   rights,’ and must clearly link each defendant to the alleged injury, or injuries, for which

                                  17   that defendant is alleged to be responsible” (see id. at 4:8-11 (quoting McHenry, 84 F.3d

                                  18   at 1176 (internal alterations omitted)).

                                  19          As set forth below, rather than heed the Court’s instructions, plaintiff has filed an

                                  20   FAC that compounds the deficiencies contained in the initial complaint.

                                  21          First, although, as noted, the Court warned plaintiff that his 198-page initial

                                  22   complaint was needlessly long and instructed him “to present a short, simple, concise,

                                  23   and direct” amended complaint (see Order, filed July 14, 2020, at 4:6-7), plaintiff has

                                  24   tripled the length of his complaint, filing an FAC consisting of 609 pages of text and

                                  25   containing forty-seven Claims for Relief against 222 defendants, including a school

                                  26   district, several local governments, and multiple California superior courts, as well as

                                  27   numerous local government officials, superior court judges, police officers, private law

                                  28   firms and attorneys. Moreover, the FAC’s allegations, which again include multiple
                                                                                        2
                                          Case 3:20-cv-03368-MMC Document 53 Filed 08/25/20 Page 3 of 4




                                  1    “verbatim transcript[s]” of conversations (see FAC ¶ 99), one of which extends over one

                                  2    hundred pages (see id. at 328:19-437:24), are even more prolix and confusing than those

                                  3    in the initial complaint, which pleading, as the Court explained in its order of dismissal,

                                  4    did not conform to the requirements of Rule 8.

                                  5           Next, the FAC fails to clearly state “how each and every defendant violated

                                  6    [plaintiff’s] legal rights.” See McHenry, 84 F.3d at 1176. Each of the FAC’s forty-seven

                                  7    claims, all but five of which are brought against all 222 defendants, incorporates by

                                  8    reference, as did the initial complaint, the entirety of the preceding factual allegations,

                                  9    which, in this instance, total more than five hundred pages. The majority of the claims

                                  10   themselves constitute no more than “a formulaic recitation of the elements.” See Bell

                                  11   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal quotation, citation, and

                                  12   alteration omitted). Given the FAC’s considerable length and the number of defendants
Northern District of California
 United States District Court




                                  13   against whom plaintiff seeks relief, such wholesale incorporation of factual allegations

                                  14   fails to sufficiently identify the alleged acts or omissions on which any particular

                                  15   defendant’s alleged liability is based.

                                  16          Lastly, despite this Court’s instructions, the FAC fails to clearly link each defendant

                                  17   to the alleged injury for which that defendant is alleged to be responsible. Instead, after

                                  18   over five hundred pages of factual allegations and a twenty-five-page “summary of

                                  19   federal & state crimes perpetrated by defendants” (see FAC at 532:2), plaintiff broadly

                                  20   alleges, as he did in his initial complaint, that “the foregoing wrongful acts by defendants”

                                  21   (see id. ¶ 502) deprived him of over thirty “rights” (see id. ¶ 502.b) and caused him to

                                  22   suffer more than a dozen other injuries.

                                  23          In sum, “despite all the pages, requiring a great deal of time for perusal,” the Court

                                  24   and defendants once again “cannot determine from the [FAC] who is being sued, for what

                                  25   relief, and on what theory, with enough detail to guide discovery,” as the FAC fails to

                                  26   include “clear and concise averments stating which defendants are liable to plaintiff[ ] for

                                  27   which wrongs.” See McHenry, 84 F.3d at 1178.

                                  28          Accordingly, the FAC will be dismissed.
                                                                                      3
                                          Case 3:20-cv-03368-MMC Document 53 Filed 08/25/20 Page 4 of 4




                                  1           As the Court noted in its order dismissing the initial complaint, “this is not the first

                                  2    time plaintiff has been warned that his pleadings must comply with Rule 8” (see Order,

                                  3    filed July 14, 2020, at 3:23-24), and in the weeks since the Court made that observation,

                                  4    another action filed by plaintiff has been dismissed under Rule 8, see Wilson v. County of

                                  5    Contra Costa, et al., No. 20-cv-4160-WHA, 2020 WL 4901636, at *2 (N.D. Cal. Aug. 20,

                                  6    2020) (dismissing plaintiff’s 513-page complaint without leave to amend; noting that,

                                  7    “[d]espite multiple dismissals of his claims for failure to comply with Rule 8, plaintiff’s

                                  8    complaints seem only to grow in length, allegations, and defendants”). Notwithstanding

                                  9    the repeated warnings plaintiff has received with regard to his need to comply with Rule

                                  10   8, as well as this Court’s detailed instructions regarding the deficiencies in plaintiff’s initial

                                  11   complaint, the FAC fails to cure, and indeed exacerbates, those very deficiencies. Under

                                  12   such circumstances, the Court finds further amendment would be futile.
Northern District of California
 United States District Court




                                  13                                           CONCLUSION

                                  14          For the reasons stated above, the above-titled action is hereby DISMISSED with

                                  15   prejudice.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: August 25, 2020
                                                                                                  MAXINE M. CHESNEY
                                  19                                                              United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
